Citation Nr: 0828357	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-44 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
infectious hepatitis with jaundice and residuals of 
meningitis.  

2.  Entitlement to service connection for residuals of a 
stroke.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hip arthritis.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  

(Consideration of the appellant's claim for a compensable 
rating for infectious hepatitis with jaundice and residuals 
of meningitis, his claim for service connection for residuals 
of a stroke and his claim to reopen service connection for 
PTSD is deferred pending completion of the development sought 
in the remand that follows the decision below.  Also, the 
Board finds that the claim for TDIU is inextricably 
intertwined with the other claims on appeal.  Because the 
hepatitis increased rating claim and the stroke and PTSD 
service connection issues are being remanded, adjudication of 
the TDIU claim must be deferred pending the outcome of those 
issues on remand.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).)  


FINDINGS OF FACT

1.  By a January 1996 decision, the Board denied service 
connection for arthritis.  

2.  The relevant evidence received since the January 1996 
Board decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for arthritis of the hips, and 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  By a July 1991 rating decision, the RO denied service 
connection for disability of the eyes; the veteran did not 
appeal the RO's denial of service connection.  

4.  The relevant evidence received since the July 1991 RO 
decision denying service connection for disability of the 
eyes is either cumulative or redundant, or does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the January 1996 Board denial 
of service connection for arthritis is not new and material; 
the claim for service connection for hip arthritis is not 
reopened.  38 C.F.R. § 3.156(a) (2007).  

2.  The evidence received since the July 1991 rating decision 
denying service connection for disability of the eyes is not 
new and material; the claim for this benefit is not reopened.  
38 C.F.R. § 3.156(a).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised in accordance with the VCAA in 
correspondence dated in April and June 2002, August 2003, 
February and April 2004, January and July 2007, including the 
requirement that new and material evidence be received in 
order to reopen a claim.  He was also instructed as to what 
was required to substantiate the underlying claims of service 
connection.

The Board notes that a June 1989 communication from the 
National Personnel Records Center (NPRC) to the veteran's 
Congressman indicates that, if the veteran's service medical 
records (SMRs) were at that facility at the time of a 1973 
fire, they would have been in an area that suffered the most 
damage in the fire and may have been destroyed.  The NPRC 
also noted, however, that the veteran's SMRs may have been 
sent to VA prior to the fire.  A careful review of the 
veteran's SMRs that are of record indicates that they have 
been of record since August 1955, and give every indication 
of being a complete record.  

The Board also notes that the record shows that the veteran 
has been receiving Social Security Administration (SSA) 
benefits since 1996, but that these benefits are conventional 
retirement benefits that would be unrelated to any 
disability.  This conclusion is supported by an August 1998 
response to a computerized query to SSA that indicates that 
the veteran did file for disability benefits in March 1980, 
but that no payments were ever made, and that the disability 
claim was terminated effective March 1980.  The Board is 
therefore satisfied that there are no relevant SSA records 
that need to be obtained.  

In correspondence dated in April 2006, the veteran noted that 
he had no other information or evidence to submit.  VA has no 
duty to inform or assist that was unmet.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2006).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  



II.  Claims to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
decision of the Board becomes final on the date stamped on 
the face of the decision, and is not subject to review except 
under circumstances not relevant here.  38 C.F.R. § 20.1100.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



A.  Hip Arthritis

The veteran's claim for service connection for arthritis, 
which included degenerative arthritis of both hips, was 
specifically denied by the RO in a June 1995 rating decision.  
The Board considered the question of service connection for 
arthritis in a January 1996 decision; it denied the veteran's 
claim.  The Board denied service connection because there was 
no evidence of any treatment or diagnosis of arthritis while 
the veteran was in military service or within the one-year 
presumptive period following separation from active duty, and 
because there was no medical evidence associating any 
arthritis with the veteran's in-service hepatitis or 
meningitis.  The Board's January 1996 decision is a final 
decision.  38 C.F.R. § 20.1100.

The relevant evidence of record at the time of the Board's 
January 1996 decision included the veteran's SMRs; treatment 
records and letters from the veteran's orthopedist, R.C., 
M.D., which included reports that the veteran's complaints 
began in about 1971; an August 1992 report of a VA 
examination that, inter alia, included an opinion that the 
veteran's arthritis, including hip-related complaints, was 
not etiologically related to his service-connected 
hepatitis/meningitis; 1993 treatment records from the Bass 
Memorial Baptist Hospital diagnosing severe degenerative 
changes in the bilateral hips; and VA treatment records.  

The relevant evidence received since the Board's January 1996 
decision consists of the reports of October 2002, April 2004, 
and August 2007 fee-based examinations, none of which 
addresses the etiology of the veteran's hip disabilities; a 
private medical record from May 2004 noting that the veteran 
had had bilateral total hip arthroplasties in 1996-97, and 
reporting the current state of his hips; both old and recent 
reports from the Northwest Oklahoma Orthopedic Clinic 
reporting the veteran's back and hip complaints, including 
opinions that these disabilities made the veteran unfit for 
any type of labor; and clinical reports from 2003 from the 
Missouri Baptist Hospital that are related to a then-recent 
fall.  

In order to reopen this service connection claim, any newly 
received evidence must show either that there was arthritis 
either during service or within the one-year presumptive 
period following service, or provide medical evidence of a 
nexus between hip arthritis that led to arthroplasties and 
his previously service-connected hepatitis/meningitis.  Here, 
while there has been received evidence that is new to the 
record, none of it is material because, as noted in the 
preceding paragraph, none of it relates to an unestablished 
fact necessary to substantiate the claim.  

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for the veteran's hip arthritis 
has not been received, and the application to reopen will 
therefore be denied.  

B.  Eyes

The veteran's SMRs show that he was seen twice in service, in 
June and July 1953, for treatment of eye complaints diagnosed 
as bilateral allergic conjunctivitis.  There were no 
additional complaints in the 13 months of remaining military 
service, and the report of the veteran's separation 
examination reported no abnormalities related to the eyes, 
and reported normal visual acuity of 20/20.  A September 1954 
Compensation and Pension (C&P) examination reported normal 
eyes and normal visual acuity.  

The RO denied service connection for disability of the eyes 
in a rating decision in July 1991.  The RO found that, 
although there was medical evidence of two acute incidents of 
conjunctivitis in service, there was no evidence of a chronic 
disability resulting from those incidents, and no evidence of 
a current eye disability.  The veteran did not appeal the 
RO's denial of service connection for disability of the eyes, 
and the decision therefore is final.  

The relevant evidence of record at the time of the RO's July 
1991 denial of service connection for an eye disability 
consisted of the veteran's SMRs and the report of the 
September 1954 VA examination.  The relevant evidence 
received since the July 1991 RO decision consists of 
treatment records from the veteran's private doctor, J.R., 
M.D., for the period October 1991 through November 2004.  
Those records document ongoing treatment, routine and 
otherwise, for the veteran's eyes.  At one point the veteran 
complained of what he described as a foreign body sensation 
in the right eye that he said went back to his time in 
service.  At various times Dr. R. diagnosed bilateral 
blepharitis, worse on the right, and clinically significant 
cataracts in both eyes.  Dr. R. noted in a May 1995 letter to 
a colleague that he felt that the majority of the veteran's 
visual loss was secondary to his cataracts.  The cataracts 
were removed in 1995.  A treatment report from September 2002 
reported a totally detached retina in the left eye, which was 
surgically reattached two days later.  None of these records 
mentions any correlation between any current eye disability 
and the veteran's military service or his documented 
conjunctivitis in service.  

As noted, the veteran's eye disability service connection 
claim was originally denied in July 1991 because there was no 
evidence of a chronic disability resulting from his in-
service acute conjunctivitis, and no evidence of a current 
eye disability.  In order to reopen this service connection 
claim, any newly received evidence must show that there is a 
current eye disability and that that disability is related to 
the veteran's military service, such as his in-service 
conjunctivitis.  

Here, there is evidence newly received into the record.  
Included in the evidence received since the July 1991 denial 
of service connection, is evidence of current disabilities 
related to his cataracts and detached retina.  However, none 
of the evidence even suggests that there is any connection 
between any current eye disability and the in-service 
conjunctivitis, and therefore does not relate to that 
unestablished fact necessary to substantiate the claim.  The 
newly received evidence therefore does not raise a reasonable 
possibility of substantiating the claim.  In view of the 
foregoing, the Board finds that new and material evidence 
adequate to reopen the previously denied claim of service 
connection for an eye disability has not been received, and 
the application to reopen will therefore be denied.  


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for hip arthritis; the appeal of 
this claim is denied.  

New and material evidence has not been received to reopen a 
claim for service connection for an eye disability; the 
appeal of this claim is denied.  


REMAND

The veteran contends that he has suffered "a light stroke" 
in June 2002.  In his initial claim for service connection, 
received in July 2003, the veteran contended that records to 
substantiate the stroke could be obtained from the Bass 
Baptist Hospital in Enid, Oklahoma.  While the record 
contains treatment records from Bass from the 1990s that are 
related to the veteran's arthritis, the record does not 
indicate that the RO ever took the steps necessary to obtain 
the more recent records identified by the veteran.  The Board 
must therefore remand the veteran's claim of service 
connection for residuals of a stroke for that purpose.  

The veteran was denied service connection for PTSD in a 
rating decision dated in May 2002; the veteran did not appeal 
that denial, and it is thus a final decision.  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.  The veteran 
submitted a claim for service connection for PTSD in March 
2004, but the RO did not advise the veteran that in order to 
reopen his previously denied PTSD claim that he would have to 
submit new and material evidence.  See Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006) (because VA did not fulfill its notice 
obligations with respect to informing the appellant of the 
evidence and information that was needed to substantiate his 
attempts to reopen his claim, the claimant was effectively 
deprived of an opportunity to participate in the adjudication 
process because he would not know what evidence was needed).  
Moreover, the RO did not adjudicate the claim as a claim to 
reopen.  The Board must therefore remand the veteran's claim 
to reopen in order that the veteran receive the process he is 
due.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that Veterans Claims Assistance Act of 
2000 (VCAA) notification in claims for an increased rating 
must include certain specifics.  Section 5103(a) of title 38 
of the United States Code requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, including any evidence showing an 
increase in the disability, or exceptional circumstances 
relating to the disability.  Vazquez-Flores, at 43,44.  In 
order to ensure compliance with these notification 
requirements, the agency of original jurisdiction (AOJ) 
should issue a notification letter that complies with these 
requirements and thereafter re-adjudicate the increased 
rating claim.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his infectious 
hepatitis with jaundice and residuals of 
meningitis, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in ratings based on the nature of 
the symptoms of the conditions for which 
increased compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In this instance, the notice should 
include information about the rating 
criteria used to rate the veteran's 
disabilities and what is required to 
obtain a higher rating.  The rating 
criteria for rating the disabilities at 
issue should be set forth.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The AOJ should advise the veteran that 
his claim of service connection for PTSD 
was previously denied in May 2002.  A 
Veterans Claims Assistance Act of 2000 
letter should be sent to the veteran 
explaining what is required to 
substantiate this current claim to reopen 
and to substantiate the underlying claim 
of service connection.  Kent, supra.  

The AOJ should also ask the veteran to 
identify any relevant medical records not 
previously identified and then take the 
steps necessary to obtain any records not 
previously associated with the record.  
The AOJ should specifically take the 
steps necessary to obtain records related 
to the veteran's claimed June 2002 stroke 
from the Bass Baptist Hospital in Enid, 
Oklahoma.  

2.  After undertaking any other 
development deemed appropriate, including 
any that might be necessary to adjudicate 
the TDIU claim, the AOJ should consider 
the issues remaining on appeal in light 
of all information or evidence received.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


